DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-6,21,22,25-28,32 and 37-40  in the reply filed on 05/02/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6,21,22,25-28,32 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Stout US 2016/0182144 in view of Joshi et al. US 2019/0359470.
Stout discloses a fuel station controller operable to dispense fuel and drinks, the controller comprising:
(Re claim 1) “a housing comprising a partition defining a fueling module space on one side of the partition and a non-fueling module space on an opposite side of the partition, the partition providing electrical isolation between the fueling module space and the non-fueling module space” (26 figure 1, para 0024). “fueling modules having connectors exposed to the fueling module space, the connectors of the fueling modules adapted to connect conductors from a fuel dispenser” (34,26 figure 1). “product modules having connectors exposed to the non-fueling module space, the connectors of the product modules adapted to connect conductors from an ingestible product dispenser” (18,20,26 figure 1). “wherein the controller is communicatively coupled with the fueling modules and the product modules” (34,26,18,20 figure 12).
Stout does not disclose processing instructions operable to receive a value indicative of a quantity of an ingestible product in a box to be dispensed by the ingestible product dispenser and to generate an empty box alert if the value is below an empty box setpoint.
Joshi teaches processing instructions operable to receive a value indicative of a quantity of an ingestible product in a box to be dispensed by the ingestible product dispenser and to generate an empty box alert if the value is below an empty box setpoint (para 0039, 0057).
It would have been obvious to one skilled in the art to modify they system of Stout to include processing instructions operable to receive a value indicative of a quantity of an ingestible product in a box to be dispensed by the ingestible product dispenser and to generate an empty box alert if the value is below an empty box setpoint because it helps to keep just in time inventory on hand for sale.
(Re claim 2) Stout does not disclose processing instructions are operable to generate a reorder alert if the value is less than a reorder alert setpoint.
Joshi teaches processing instructions are operable to generate a reorder alert if the value is less than a reorder alert setpoint (para 0047).
It would have been obvious to one skilled in the art to modify they system of Stout to include processing instructions are operable to generate a reorder alert if the value is less than a reorder alert setpoint because it helps to keep just in time inventory on hand for sale.
	(Re claim 3) Stout does not disclose processing instructions are operable to generate a zero usage alert if the value is indicative of zero usage for a period longer than a zero usage threshold.
	Joshi teaches processing instructions are operable to generate a zero usage alert if the value is indicative of zero usage for a period longer than a zero usage threshold (figure 11, para 0067). Joshi also discloses usage history for different time periods and alerts based on various conditions including thresholds.
It would have been obvious to one skilled in the art to modify the system of Stout to include processing instructions are operable to generate a zero usage alert if the value is indicative of zero usage for a period longer than a zero usage threshold because it helps to determine which items should be reordered or discontinued.
(Re claim 4) Stout does not disclose processing instructions are operable to average the value over a period of time to determine a historical usage rate.
Joshi teaches processing instructions are operable to average the value over a period of time to determine a historical usage rate (figure 11, para 0067). Joshi also discloses usage history for different time periods and alerts based on various conditions including thresholds.
It would have been obvious to one skilled in the art to modify the system of Stout to include processing instructions are operable to average the value over a period of time to determine a historical usage rate because knowing usage rates helps to keep just in time inventory on hand for sale
(Re claim 5) Stout does not disclose processing instructions are operable to calculate a usage rate based on an average of the value and to generate a low usage alert if the usage rate is less than the historical usage rate.
Joshi teaches processing instructions are operable to calculate a usage rate based on an average of the value and to generate a low usage alert if the usage rate is less than the historical usage rate (figure 11, para 0067). Joshi also discloses usage history for different time periods and alerts based on various conditions including thresholds.
It would have been obvious to one skilled in the art to modify the system of Stout to include processing instructions are operable to calculate a usage rate based on an average of the value and to generate a low usage alert if the usage rate is less than the historical usage rate because it helps to keep just in time inventory on hand for sale.
(Re claim 6) Stout does not disclose calculating a usage rate based on an average of the value and to generate a high usage alert if the usage rate is greater than the historical usage rate.
Joshi teaches calculating a usage rate based on an average of the value and to generate a high usage alert if the usage rate is greater than the historical usage rate (figure 11, para 0067). Joshi also discloses usage history for different time periods and alerts based on various conditions including thresholds.
It would have been obvious to one skilled in the art to modify the system of stout to include calculating a usage rate based on an average of the value and to generate a high usage alert if the usage rate is greater than the historical usage rate because it helps to keep just in time inventory on hand for sale.
Stout discloses a fuel station comprising:
(Re claim 21) “fuel storage tanks” (16 figure 1). “a fuel dispenser” (34 figure 1). “fuel pumps structured to pump fuel from the fuel storage tanks though the fuel dispenser” (16,34 figure 1). “a fuel station controller operable to control the fuel pumps” (26 figure 1). “a retail store” (18,20 figure 1). “wherein the fuel station controller comprises processing instructions” (26 figure 1).
Stout does not disclose including a sensor configured to generate a signal representative of a quantity of an ingestible product held in a box, and a data display and to determine a quantity value of the ingestible product based on the signal from the sensor, to determine whether the quantity value is less than a first low level limit or a second low level limit, if the quantity value is less than the first low level limit and an inventory quantity of boxes comprising the ingestible product is less than a minimum quantity, then to initiate a reorder alert, and if the quantity value is less than the second low level limit and the inventory quantity is greater than zero, then to initiate a change box alert.
Joshi teaches a sensor configured to generate a signal representative of a quantity of an ingestible product held in a box, and a data display and to determine a quantity value of the ingestible product based on the signal from the sensor, to determine whether the quantity value is less than a first low level limit or a second low level limit, if the quantity value is less than the first low level limit and an inventory quantity of boxes comprising the ingestible product is less than a minimum quantity, then to initiate a reorder alert, and if the quantity value is less than the second low level limit and the inventory quantity is greater than zero, then to initiate a change box alert (para 0044, figure 3A-3D, abstract).
It would have been obvious to one skilled in the art to modify the system of Stout to include Joshi teaches a sensor configured to generate a signal representative of a quantity of an ingestible product held in a box, and a data display and to determine a quantity value of the ingestible product based on the signal from the sensor, to determine whether the quantity value is less than a first low level limit or a second low level limit, if the quantity value is less than the first low level limit and an inventory quantity of boxes comprising the ingestible product is less than a minimum quantity, then to initiate a reorder alert, and if the quantity value is less than the second low level limit and the inventory quantity is greater than zero, then to initiate a change box alert because it helps maintain the availability of products for the customer.
 (Re claim 22) Stout does not disclose the change box alert comprises a local notification alert presented on the data display.
Joshi teaches the change box alert comprises a local notification alert presented on the data display (figure 4).
It would have been obvious to one skilled in the art to include the change box alert comprises a local notification alert presented on the data display because it quickly notifies the appropriate person to perform needed maintenance and helps maintain the availability of products for the customer.
(Re claim 25) Stout does not disclose the reorder alert comprises a remote notification alert transmitted to a supplier of the product or to a remote controller associated with the fueling station.
Joshi teaches the reorder alert comprises a remote notification alert transmitted to a supplier of the product or to a remote controller associated with the fueling station (para 0071, 0084 ‘remote’).
It would have been obvious to one skilled in the art to modify the system of Stout to include the reorder alert comprises a remote notification alert transmitted to a supplier of the product or to a remote controller associated with the fueling station because orders are regularly consolidated or need approval from authorized personnel.
	(Re claim 26) Stout does not disclose the fuel station controller is programmable with the first low level limit and the second low level limit.
	Joshi teaches the controller is programmable with the first low level limit and the second low level limit (figure 3B, 3D).
	It would have been obvious to one skilled in the art to modify the system of Stout to include the controller is programmable with the first low level limit and the second low level limit because it helps to maintain inventory.
(Re claim 27,28) Stout does not disclose the fuel station controller processing instructions are operable to automatically program the first low level limit and the second low level limit dynamically based on a time of day and a day of week.
Joshi teaches the controller processing instructions are operable to automatically program the first low level limit and the second low level limit dynamically based on a time of day and a day of week (para 0052, 0057, 0071).
It would have been obvious to one skilled in the art to modify the system of Stout to include processing instructions are operable to automatically program the first low level limit and the second low level limit dynamically based on a time of day and a day of week because different usage levels would alter when to replace or order additional product.
(Re claim 32) Stout does not disclose a box sensor configured to generate signals representative of box information of the box, the box information including an expiration date, wherein the processing instructions are further configured to issue a replacement command when a current date is within a predetermined number of days from the expiration date.
Joshi teaches a box sensor configured to generate signals representative of box information of the box, the box information including an expiration date, wherein the processing instructions are further configured to issue a replacement command when a current date is within a predetermined number of days from the expiration date (para 0052, 0069).
It would have been obvious to one skilled in the art to modify the system of Stout to include a box sensor configured to generate signals representative of box information of the box, the box information including an expiration date, wherein the processing instructions are further configured to issue a replacement command when a current date is within a predetermined number of days from the expiration date because it helps prevent the selling of expired product.
(Re claim 37) The examiner takes official notice that gas stations regularly include frozen carbonated beverage machines.
Stout does not disclose the processing instructions are further configured to prevent operation of the machine upon determining that a box fluidly connected to the machine is empty.
Joshi teaches the processing instructions are further configured to prevent operation of the machine upon determining that a box fluidly connected to the machine is empty (para 0003, 0037 ‘disable’).
It would have been obvious to one skilled in the art to modify the system of Stout to include the processing instructions are further configured to prevent operation of the frozen carbonated beverage  machine upon determining that a box fluidly connected to the machine is empty because it saves power and prevent potential damage to the machine.

Claim(s) 38 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout/Joshi in view of Hansen US 3,140,012.
Stout/Joshi discloses the system as rejected above and alerts for when a box is empty.
Stout/ Joshi does not disclose a beverage dispenser and a valve fluidly connecting two boxes, wherein one box is fluidly connected to the beverage dispenser, and wherein the processing instructions are further configured to determine when the one box is empty and to operate the valve to fluidly connect the other of the two boxes to the beverage dispenser.
Hansen teaches a beverage dispenser and a valve fluidly connecting two boxes, wherein one box is fluidly connected to the beverage dispenser, and wherein the processing instructions are further configured to determine when the one box is empty and to operate the valve to fluidly connect the other of the two boxes to the beverage dispenser (figure 1,2, col 1-2 lines 54-2).
It would have been obvious to one skilled in the art to modify Stout/Joshi to include a beverage dispenser and a valve fluidly connecting two boxes, wherein one box is fluidly connected to the beverage dispenser, and wherein the processing instructions are further configured to determine when the one box is empty and to operate the valve to fluidly connect the other of the two boxes to the beverage dispenser because it allows for additional supply to be switched to especially for product which maybe in high demand.

Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout/Joshi in view of Bertone US 2002/0148858.
Stout/Joshi discloses the system as rejected above and using various measurements for determining the threshold.
Stout/Joshi does not disclose the processing instructions are further configured to calculate a statistical parameter representative of a difference in fluid line pressure sensed when dispensing from prior boxes and a currently used box, and to indicate a fault if the statistical parameter exceeds a threshold.
Bertone teaches the processing instructions are further configured to calculate a statistical parameter representative of a difference in fluid line pressure sensed when dispensing from prior boxes and a currently used box, and to indicate a fault if the statistical parameter exceeds a threshold (para 0065).
	It would have been obvious to one skilled in the art to modify the system of Stout/Joshi to include the processing instructions are further configured to calculate a statistical parameter representative of a difference in fluid line pressure sensed when dispensing from prior boxes and a currently used box, and to indicate a fault if the statistical parameter exceeds a threshold because it is an alternate measurement to determine when a bag is empty, there is a feed line error or there is a pump error all of which help maintain the equipment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,535,146, 2019/0300355, US 2017/0337535 and 2005/0060062.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655